Exhibit 10.8

ORTHOVITA, INC.

REGISTRATION RIGHTS AGREEMENT

JULY 30, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page

1

   Registration Rights    1    1.1    Definitions    1    1.2    Registration
Statement for Registrable Securities    2   

1.3

   Obligations of the Company    2    1.4    Information from Holder    4    1.5
   Expenses of Registration    4    1.6    Indemnification    4    1.7   
Reports Under the 1934 Act    6    1.8    Assignment of Registration Rights    7
   1.9    Termination of Registration Rights    7

2

   Miscellaneous    7    2.1    Successors and Assigns    7    2.2    Governing
Law    7    2.3    Counterparts    7    2.4    Titles and Subtitles    7    2.5
   Notices    7    2.6    Expenses    8    2.7    Entire Agreement; Amendments
and Waivers    8    2.8    Severability    8

 

i



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is made as of July 30, 2007
by and among Orthovita, Inc., a Pennsylvania corporation (the “Company”), and
the purchasers (the “Purchasers”) of 10% Senior Secured Notes (the “Notes”) and
Warrants (the “Warrants”) pursuant to the Senior Secured Note and Warrant
Purchase Agreement of even date herewith (the “Purchase Agreement”), each of
which Purchasers is listed on Schedule A hereto.

RECITALS

WHEREAS, the Company and the Purchasers are parties to the Purchase Agreement;
and

WHEREAS, in order to induce the Company to enter into the Purchase Agreement and
to induce the Purchasers to invest funds in the Company pursuant to the Purchase
Agreement, the Purchasers and the Company hereby agree that this Agreement shall
govern the rights of the Purchasers to cause the Company to register shares of
Common Stock issuable to the Purchasers upon conversion or exercise of the
Warrants and certain other matters as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, the parties hereby agree as follows:

1 Registration Rights. The Company covenants and agrees as follows:

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
capitalized terms that are not otherwise defined herein have the meanings given
to such terms in the Purchase Agreement. Additional definitions are as follows:

(a) The term “Act” means the Securities Act of 1933, as amended.

(b) The term “Form S-3” means such form under the Act as in effect on the date
hereof or any registration form under the Act subsequently adopted by the SEC
that permits inclusion or incorporation of substantial information by reference
to other documents filed by the Company with the SEC.

(c) The term “Holder” means any person owning or having the right to acquire
Registrable Securities or any assignee thereof in accordance with Section 1.8
hereof.

(d) The term “1934 Act” means the Securities Exchange Act of 1934, as amended.

(e) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the Act, and the declaration or ordering of
effectiveness of such registration statement or document.



--------------------------------------------------------------------------------

(f) The term “Registrable Securities” means (i) the Common Stock of the Company
issuable or issued upon conversion or exercise of the Warrants, and (ii) any
Common Stock of the Company issued as (or issuable upon the conversion or
exercise of any warrant, right or other security that is issued as) a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the shares referenced in (i) above.

(g) The term “Rule 144” shall mean Rule 144 under the Act.

(h) The term “Rule 145” shall mean Rule 145 under the Act.

(i) The term “SEC” shall mean the Securities and Exchange Commission.

1.2 Registration Statement for Registrable Securities. Within 30 days after the
date of Closing (the “Filing Date”), the Company shall cause to be filed with
the SEC a registration statement on Form S-3 or, to the extent that Form S-3 is
not available, Form S-1 (the “Registration Statement”), which Registration
Statement shall provide for the resale of the Registrable Securities. The
Company shall use its best efforts to cause the Registration Statement to be
declared effective by the SEC as promptly as possible after the filing thereof
and shall continuously maintain the effectiveness of the Registration Statement
until the earlier of (a) the date on which all Registrable Securities that could
be issuable or issued upon conversion or exercise of the Warrants have been sold
pursuant to the Registration Statement or (b) five years from the date hereof.
Such Registration Statement will permit the Holders to resell the Registrable
Securities pursuant to the Registration Statement.

1.3 Obligations of the Company. In addition to the other obligations of the
Company set forth in this Agreement, the Company shall be required to:

(a) prepare and file with the SEC such amendments and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement (and the applicable 1934 Act reports incorporated therein
by reference, so filed on a timely basis) as may be necessary to keep the
Registration Statement current, effective and free from any material
misstatement or omission to state a material fact for the period commencing on
the Filing Date and ending on the date that is the earlier of (a) the date on
which all Registrable Securities that could be issuable or issued upon
conversion or exercise of the Warrants have been sold pursuant to the
Registration Statement or (b) five years from the date hereof;

(b) furnish to any Holder with respect to the Registrable Securities registered
under the Registration Statement such number of copies of the Registration
Statement, prospectuses and preliminary prospectuses in conformity with the
requirements of the Act and such other documents as the Holder may reasonably
request, in order to facilitate the public sale or other disposition of all or
any of the Registrable Securities by the Holder;

(c) use its best efforts to register and qualify the securities covered by such
Registration Statement under such other securities or Blue Sky laws of such
jurisdictions as shall be requested by the Holders, provided that the Company
shall not be required in connection therewith or as a condition thereto to
qualify to do business or to file a general consent to service of process in any
state or jurisdiction in which it is not now qualified or has not consented;

 

2



--------------------------------------------------------------------------------

(d) in the event of any underwritten public offering (only if applicable), enter
into and perform its obligations under an underwriting agreement, in usual and
customary form, with the managing underwriter of such offering;

(e) notify each Holder of Registrable Securities covered by the Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Act of the happening of any event as a result of which the
prospectus included in such Registration Statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing and at the request of
any such Holder, prepare and furnish to such Holder a reasonable number of
copies of a supplement to or an amendment of such prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such shares, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing;

(f) cause all such Registrable Securities registered pursuant to this Section 1
to be listed on each securities exchange and trading system on which similar
securities issued by the Company are then listed;

(g) promptly notify each Holder after it receives notice of the time when the
Registration Statement has been declared effective by the SEC, or when a
supplement or amendment to the Registration Statement has been filed with the
SEC;

(h) promptly notify each Holder after it shall receive notice or obtain
knowledge of the issuance of any stop order by the SEC delaying or suspending
the effectiveness of the Registration Statement or of the initiation or threat
of any proceeding for that purpose, and it will promptly use its best efforts to
prevent the issuance of any stop order or to obtain its withdrawal at the
earliest possible moment if such stop order should be issued;

(i) comply with all applicable rules and regulations of the SEC under the Act
and the 1934 Act, including without limitation, Rule 172 under the Act, file any
final prospectus, including any supplement or amendment thereof, with the SEC
pursuant to Rule 424 under the Act, promptly inform the Holders in writing if,
at any time during the period of effectiveness of the Registration Statement,
the Company does not satisfy the conditions specified in Rule 172 and, as a
result thereof, the Holders are required to make available a prospectus in
connection with any disposition of the Registrable Securities and take such
other actions as may be necessary to facilitate the registration of the
Registrable Securities hereunder;

(j) refrain from, during the period from the date hereof until the Registration
Statement is declared effective by the SEC, publicly announcing or preparing and
filing with the SEC any other registration statement, other than registrations
on Form S-4, Form S-8 or any successor forms thereof;

(k) use its best efforts to avoid the issuance of or, if issued, obtain the
withdrawal of any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, as soon as possible; and

 

3



--------------------------------------------------------------------------------

(l) cooperate with the Holders to facilitate the timely preparation and delivery
of certificates representing Registrable Securities to be delivered to a
transferee pursuant to the Registration Statement, which certificates shall be
free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Holders may reasonably
request.

1.4 Information from Holder. It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1 with
respect to the Registrable Securities of any selling Holder that such Holder
shall furnish to the Company such information regarding itself, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be reasonably required to effect the registration of such Holder’s
Registrable Securities.

1.5 Expenses of Registration. All expenses incurred in connection with
registrations, filings or qualifications pursuant to Sections 1.2 and 1.3,
including (without limitation) all registration, filing and qualification fees,
printers’ and accounting fees, fees and disbursements of counsel for the Company
and the reasonable fees and disbursements of counsel for the selling Holders
shall be borne by the Company.

1.6 Indemnification. In the event any Registrable Securities are included in the
Registration Statement under this Section 1:

(a) To the extent permitted by law, the Company will indemnify and hold harmless
each Holder, the partners, officers, directors and stockholders of each Holder,
legal counsel and accountants for each Holder, any underwriter (as defined in
the Act) for such Holder and each person, if any, who controls such Holder or
underwriter within the meaning of the Act or the 1934 Act, against any losses,
claims, damages or liabilities (joint or several) to which they may become
subject under the Act, the 1934 Act, any state securities laws or any rule or
regulation promulgated under the Act, insofar as such losses, claims, damages,
or liabilities (or actions in respect thereof) arise out of or are based upon
any of the following statements, omissions or violations (collectively a
“Violation”): (i) any untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement, including any preliminary
prospectus or final prospectus contained therein or any amendments or
supplements thereto, (ii) the omission or alleged omission to state in such
Registration Statement a material fact required to be stated therein, or
necessary to make the statements therein not misleading or (iii) any violation
or alleged violation by the Company of the Act, the 1934 Act, any state
securities laws or any rule or regulation promulgated under the Act, the 1934
Act or any state securities laws, and the Company will reimburse each such
Holder, underwriter, controlling person or other aforementioned person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection l.6(a) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information

 

4



--------------------------------------------------------------------------------

furnished expressly for use in connection with such registration by any such
Holder, underwriter, controlling person or other aforementioned person; provided
further, however, that the foregoing indemnity agreement with respect to any
preliminary prospectus shall not inure to the benefit of any underwriter, or any
person controlling such underwriter, from whom the person asserting any such
losses, claims, damages or liabilities purchased shares in the offering, if a
copy of the most current prospectus was not sent or given by or on behalf of
such underwriter to such person, if required by law to have been so delivered,
at or prior to the written confirmation of the sale of the shares to such
person, and if the prospectus (as so amended or supplemented) would have cured
the defect giving rise to such loss, claim, damage or liability.

(b) To the extent permitted by law, each selling Holder will, severally and not
jointly, indemnify and hold harmless the Company, each of its directors, each of
its officers who has signed the Registration Statement, each person, if any, who
controls the Company within the meaning of the Act, legal counsel and
accountants for the Company, any underwriter, any other Holder selling
securities in such Registration Statement and any controlling person of any such
underwriter or other Holder, against any losses, claims, damages or liabilities
(joint or several) to which any of the foregoing persons may become subject,
under the Act, the 1934 Act, any state securities laws or any rule or regulation
promulgated under the Act, the 1934 Act or any state securities laws, insofar as
such losses, claims, damages or liabilities (or actions in respect thereto)
arise out of or are based upon any Violation, in each case to the extent (and
only to the extent) that such Violation occurs in reliance upon and in
conformity with written information furnished by such Holder expressly for use
in connection with such registration; and each such Holder will reimburse any
person intended to be indemnified pursuant to this subsection l.6(b) for any
legal or other expenses reasonably incurred by such person in connection with
investigating or defending any such loss, claim, damage, liability or action as
such expenses are incurred; provided, however, that the indemnity agreement
contained in this subsection l.6(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder (which consent shall
not be unreasonably withheld), and provided that in no event shall any indemnity
under this subsection l.6(b) exceed the dollar amount of the net proceeds
received by such Holder upon the sale of such Registrable Securities giving rise
to such indemnification obligation.

(c) Promptly after receipt by an indemnified party under this Section 1.6 of
notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section 1.6, deliver to the indemnifying party
a written notice of the commencement thereof and the indemnifying party shall
have the right to participate in and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party (together with all other indemnified parties
that may be represented without conflict by one counsel) shall have the right to
retain one separate counsel, with the fees and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action, if prejudicial to its ability to defend such action, shall
relieve such indemnifying party of any liability to the indemnified party

 

5



--------------------------------------------------------------------------------

under this Section 1.6 to the extent of such prejudice, but the omission to so
deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 1.6. Notwithstanding the foregoing, any indemnifying party shall not
enter into any settlement of any such loss, claim, damage, liability or action
without the full and complete release of all the indemnified parties.

(d) If the indemnification provided for in this Section 1.6 is held by a court
of competent jurisdiction to be unavailable to an indemnified party with respect
to any loss, liability, claim, damage or expense referred to herein, then the
indemnifying party, in lieu of indemnifying such indemnified party hereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the indemnifying party on the
one hand and the indemnified party on the other hand in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations; provided,
however, that no contribution by any Holder, when combined with any amounts paid
by such Holder pursuant to Section 1.6(b), shall exceed the dollar amount of the
net proceeds received by such Holder upon the sale of such Registrable
Securities giving rise to such indemnification obligation. The relative fault of
the indemnifying party and the indemnified party shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

(e) The obligations of the Company and Holders under this Section 1.6 shall
survive the completion of any resales or dispositions of Registrable Securities
pursuant to the Registration Statement under this Section 1 and otherwise.

1.7 Reports Under the 1934 Act. With a view to making available to the Holders
the benefits of Rule 144 and any other rule or regulation of the SEC that may at
any time permit a Holder to sell securities of the Company to the public without
registration or pursuant to a registration on Form S-3, the Company agrees to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144, at all times on and after the date hereof;

(b) take such action as is necessary to enable the Holders to utilize Form S-3
for the sale of their Registrable Securities;

(c) file with the SEC in a timely manner all reports and other documents
required of the Company under the Act and the 1934 Act; and

(d) furnish to any Holder, so long as the Holder owns any Registrable
Securities, forthwith upon request (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Act and the
1934 Act, or that it qualifies as a registrant whose securities may be resold
pursuant to Form S-3, (ii) a copy of the most recent annual or quarterly report
of the Company and such other reports and documents so filed by the

 

6



--------------------------------------------------------------------------------

Company, and (iii) such other information as may be reasonably requested to
avail any Holder of any rule or regulation of the SEC that permits the selling
of any such securities without registration or pursuant to such form.

1.8 Assignment of Registration Rights. The rights to cause the Company to
register Registrable Securities pursuant to this Section 1 may be assigned (but
only with all related obligations) by a Holder to a transferee or assignee of
such securities that is a subsidiary, parent, partner, limited partner, retired
partner or stockholder or affiliate (as defined in Rule 405 under the Act) of a
Holder (subject to appropriate adjustment for stock splits, stock dividends,
combinations or the like) provided: (a) the Company is, within a reasonable time
after such transfer, furnished with written notice of the name and address of
such transferee or assignee and the securities with respect to which such
registration rights are being assigned and (b) such transferee or assignee
agrees in writing to be bound by and subject to the terms and conditions of this
Agreement.

1.9 Termination of Registration Rights. The registration rights provided to the
Holders hereunder shall terminate upon the earlier of (a) the date on which all
Registrable Securities that could be issuable or issued upon conversion or
exercise of the Warrants have been sold pursuant to the Registration Statement
or (b) five years from the date hereof.

2 Miscellaneous.

2.1 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any shares of Registrable Securities). Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

2.2 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York as applied to agreements among New York residents
entered into and to be performed entirely within New York.

2.3 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A telecopy or facsimile signature has
the same effect as an original signature.

2.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

2.5 Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed effectively given: (i) upon personal
delivery to the party to be notified, (ii) when sent by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient; if not,
then on the next business day, (iii) five (5) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(iv) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day

 

7



--------------------------------------------------------------------------------

delivery, with written verification of receipt. All communications shall be sent
to the respective parties at the addresses set forth on the signature pages
attached hereto (or at such other addresses as shall be specified by notice
given in accordance with this Section 2.5).

2.6 Expenses. If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which such party may be entitled.

2.7 Entire Agreement; Amendments and Waivers. This Agreement (including the
Exhibits hereto, if any) constitutes the full and entire understanding and
agreement among the parties with regard to the subjects hereof and thereof. Any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the holders of two-thirds (2/3rds) of the Registrable Securities. Any amendment
or waiver effected in accordance with this paragraph shall be binding upon each
holder of any Registrable Securities, each future holder of all such Registrable
Securities, and the Company.

2.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

 

ORTHOVITA INC. By:   /s/ Antony Koblish Name:   Antony Koblish Title:  
President & CEO Address:  

77 Great Valley Parkway

Malvern, PA 19355

Registration Rights Agreement of Orthovita, Inc.



--------------------------------------------------------------------------------

PURCHASERS: LB I Group Inc. By:   /s/ Jeffrey A. Ferrell Name:   Jeffrey A.
Ferrell Title:   Vice President

Registration Rights Agreement of Orthovita, Inc.